United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2438
                      ___________________________

                                 Raphael Mendez

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

FMC Minnesota; Lt. Holbus, (SHU); Officer Kepp; Eberle, Reporting Employee;
A. Culberbon, Report Delivering Person; Any Other Unknown Individuals such as
                       the Property R and D Operation

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                             Submitted: June 7, 2018
                              Filed: June 26, 2018
                                 [Unpublished]
                                 ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Federal civil detainee Raphael Mendez appeals the district court’s1 adverse
grant of summary judgment in his pro se action brought under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Having jurisdiction
under 28 U.S.C. § 1291, we affirm.

      After careful review of the record and the parties’ arguments on appeal, we
conclude, for the reasons stated in the magistrate judge’s Report and
Recommendation, that Mendez’s claims failed as a matter of law. See Odom v.
Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (grant of summary judgment is reviewed
de novo; summary judgment is proper when there is no genuine issue of material fact
and party is entitled to judgment as a matter of law; evidence is viewed, and all
reasonable inferences are drawn, in favor of nonmoving party).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.

                                        -2-